Stephens, J.
1. It is for the jury to determine where the preponderance of the evidence lies, and in so doing the jury may determine that such preponderance lies in the testimony of a single witness, rather than in that of a number of witnesses to the contrary.
2. The issue here being upon the plea of payment filed to a suit upon a promissory note, and several witnesses having given testimony, in support of the plea, and only one witness having given testimony to the contrary, it was within the province of the jury to .give credence to the testimony of the latter witness, and, the jury having done so and found a verdict against the plea and in favor of the plaintiff, the verdict and judgment will not be set aside upon the general grounds.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.'